Targonski, J.
(dissenting). I accept the statement of facts in the opinion of the majority for purposes of this dissent with some modification. There is no scintilla of evidence that this defendant was ever in the store in which the larceny was committed or served as an abettor or had any knowledge of the crime before or after the larceny. The prosecution presented no evidence whatever linking the defendant to the larceny of the cash-box from the hardware store. They relied entirely on the fact that the defendant was present in the Cadillac automobile with two other men and that his fingerprints appeared on the cashbox which was found abandoned on a side road several miles away from the scene of the crime.
The Supreme Court in People v Gadson, 348 Mich 307, 310 (1957), stated:
"A verdict of guilty in a criminal case cannot properly rest on a mere preponderance of the evidence, but should be based on proof that leaves no reasonable doubt of guilt. (Citations omitted.)”
In People v Spann, 3 Mich App 444, 453 (1966), appellant Adams, with others, was convicted of larceny and conspiracy. The prosecutor’s case against Adams was wholly circumstantial as in this case. In reversing Adams’ conviction the court stated:
"There is no doubt in the mind of this Court that the [larceny in a building] was part of a very elaborate *397conspiracy to commit the larceny of goods from Sak’s; however, the people have failed to show that Leonard Adams was a part of the conspiracy. It would matter not that this Court might feel instinctively that the facts surrounding Leonard Adams were more than mere coincidences. The presumption of innocence under our system of jurisprudence is no idle philosophical expression. This presumption surrounds defendant Adams as thoroughly and completely as a cloak of the hardest steel vulnerable only to proof beyond a reasonable doubt. It is the reasonable possibility of innocence which can be attached to Adams’ involvement herein that causes us to find for Adams.”
In Spann, the prosecutor presented facts which placed Adams’ vehicle at the scene and tended to show his participation in a system of marking bales which were to become the objects of the larceny. There the Court said that these facts standing alone or together were as consonant with innocence as with guilt. People v Spann, supra, p 452.
It has been suggested that Spann is no longer the law as it was allegedly modified by People v Hudson, 386 Mich 665 (1972). My reading of Hudson does not square with this conclusion. I do not believe that there is any testimony in this case to raise a fact issue to determine whether defendant was in the building in which the larceny was committed. Consequently, I believe Spann is still dispositive and proper law applicable to this case.
The best that we can say for the prosecution’s proofs in this case is that there was evidence that three men in a 1966 Cadillac, silver-grey with black vinyl top, were in the general area of Stadium Hardware at approximately the time that the cashbox was noticed missing. One of the three occupants of the vehicle was "attempting to conceal something under his coat” as he was getting *398into the car. A box similar to the one missing from the hardware store turned up on a side road at a later hour and one of the defendant’s fingerprints was found on this box. The defendánt and two other men were later arrested in the Cadillac vehicle in question. Since up to the point of arrest there was no identification of any of the occupants of the Cadillac automobile, nor the two men who were in the hardware store immediately prior to the notice of disappearance of the cashbox, except for the fact that they were colored, we cannot say with certainty nor could it be found beyond a reasonable doubt that any of the occupants of the Cadillac in question, in fact, were in the hardware store at the time of the alleged theft.
Mere presence at the scene of a crime is insufficient to prove the defendant guilty. People v Johnson, 4 Mich App 205, 206 (1966). In reversing the conviction, the Court in that case, at page 207, said:
"We find no evidence in the record which supports a conclusion that negatives every reasonable theory consistent with the defendant’s innocence. See People v Spann (1966) 3 Mich App 444, and the cases cited therein. We perceive this to be the measure of guilt beyond a reasonable doubt.”
In People v Burrel, 253 Mich 321 (1931) the Court reversed a conviction of statutory rape on the grounds that the mere presence of Burrel in the car in which the statutory rape was committed was not sufficient to make him an aider or abettor pursuant to the applicable Michigan statute MCLA 767.39; MSA 29.977. One accused of aiding and abetting a specific intent crime cannot be held as a principal unless he himself possessed the required specific intent or unless he aided or abetted another in the perpetration of that crime, knowing that the perpetrator had the required intent. People v Poplar, 20 Mich App 132 (1969).
*399We still have, however, the question of the defendant’s fingerprint being found on the cashbox which was found abandoned on a side road. The law on fingerprint evidence is most aptly set forth in 28 ALR2d 1154, § 29:
"To warrant a conviction, the fingerprints corresponding to those of the accused must have been found in the place where the crime was committed under such circumstances that they could only have been impressed at the time when the crime was committed.”
The defendant’s fingerprint was not found at the scene of the crime and certainly not "under such circumstances that they could only have been impressed at the time when the crime was committed”. It is important to the disposition of the issue in this case to note that the stolen cashbox is a highly portable item which was found several miles from the place the crime was committed. We believe that the use of fingerprint evidence is adequately set forth in People v Ware, 12 Mich App 512 (1968), and People v Harris, 358 Mich 646 (1960).
There is no question that the evidence shows that the defendant was probably in the area of the hardware store in question when the larceny occurred and that on some occasion he touched the cashbox which was introduced at trial. We concede that there are factors that created a robust suspicion of the defendant and his activities on the date in question but we are led to the firm belief that there was no proof of the defendant’s guilt of the crime in question beyond a reasonable doubt. Our examination of the record forces us to conclude that there was no proof on which to submit the question of the defendant’s guilt or innocence beyond a reasonable doubt to the jury.
For the reasons set forth herein I would reverse and discharge the defendant.